FORM 6 - K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a - 16 or 15d -16 of the Securities Exchange Act of 1934 For the Month of March 2012 B.O.S. Better Online Solutions Ltd. (Translation of Registrant's Name into English) 20 Freiman Street, Rishon LeZion, 75100, Israel (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F SForm 40-F £ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b) (1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b) (7): Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes £No S If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A The Financial Statements and the consents attached to this Form 6-K are hereby incorporated by reference into all effective registration statements filed by us under the Securities Act of 1933, to the extent not superseded by documents or reports subsequently filed or furnished. Attached hereto and incorporated by reference are: 1. The Consolidated Financial Statements of the Registrant as of December 31, 2011. 2. Consent of Kost Forer Gabbay & Kasierer, a member of Ernst & Young Global. 3. Consent of Arik Eshel, CPA & ASSOC., PC. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. B.O.S. Better Online Solutions Ltd. (Registrant) Dated: March 29, 2012 By: /s/Eyal Cohen Eyal Cohen CFO B.O.S. BETTER ONLINE SOLUTIONS LTD. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS AS OF DECEMBER 31, 2011 IN U.S. DOLLARS INDEX Page Reports of Independent Registered Public Accounting Firms F-2 - F3 Consolidated Balance Sheets F-4 - F-5 Consolidated Statements of Operations F-6 Statements of Changes in Shareholders' Equity F-7 Consolidated Statements of Cash Flows F-8 - F-9 Notes to Consolidated Financial Statements F-10 - F-47 Kost Forer Gabbay & Kasierer 3 Aminadav St. Tel-Aviv 67067, Israel Tel: 972 (3)6232525 Fax: 972 (3)5622555 www.ey.com REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of B.O.S. BETTER ONLINE SOLUTIONS LTD. We have audited the accompanying consolidated balance sheets of B.O.S Better Online Solutions Ltd. ("the Company") and subsidiaries as of December 31, 2011 and 2010, and the related consolidated statements of operations, changes in shareholders' equity and cash flows for each of the three years in the period ended December 31, 2011. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We did not audit the 2009 financial statements of BOS - Supply Chain Solutions (Lynk) Inc., a wholly-owned U.S. subsidiary, which statements reflected total assets constituting 19% of the consolidated totals as of December 31, 2009 and total revenues constituting 0% of the related consolidated totals for 2009. These statements were audited by other auditors whose report has been furnished to us, and our opinion, insofar as it relates to the amounts included for BOS - Supply Chain Solutions (Lynk) Inc., is based solely on the report of the other auditors. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Company's internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management and evaluating the overall financial statement presentation. We believe that our audit and the report of the other auditors (for the year ended December 31, 2009), provide a reasonable basis for our opinion. In our opinion, based on our audits and the report of other auditors (for the year ended December 31, 2009),, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of the Company and subsidiaries at December31, 2011 and 2010, and the consolidated results of their operations and their cash flows for each of the three years in the period ended December31, 2011, in conformity with U.S. generally accepted accounting principles. Tel-Aviv, Israel KOST FORER GABBAY & KASIERER March 29 , 2012 A Member of Ernst & Young Global F-2 ARIK ESHEL, CPA & ASSOC., PC Certified Public Accountants and Consultants Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of BOS - Supply Chain Solutions (Lynk) Inc. We have audited the consolidated statements of income, stockholders' equity (deficit), and cash flows of BOS - Supply Chain Solutions (Lynk) Inc. ("the Company") and subsidiaries for the year ended December 31, 2009. The Company's management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the results of operations of BOS- Supply Chain Solutions (Lynk) Inc. and subsidiaries for the year in the period ended December 31, 2009 in conformity with accounting principles generally accepted in the United States of America. ARIK ESHEL, CPA & ASSOC., PC New York, NY March 29, 2012 F-3 B.O.S. BETTER ONLINE SOLUTIONS LTD. AND ITS SUBSIDIARIES CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Trade receivables (net of allowance for doubtful accounts of $115 and $44 at December 31, 2011 and 2010, respectively) Other accounts receivable and prepaid expenses (Note 3) Inventories (Note 5) Total current assets LONG-TERM ASSETS: Severance pay fund 41 47 Bank deposits - Investment in other company (Note 6) 68 Other assets 23 Total long-term assets PROPERTY, PLANT AND EQUIPMENT, NET (Note 7) OTHER INTANGIBLE ASSETS, NET (Note 8) GOODWILL (Note 9) $ $ The accompanying notes are an integral part of the consolidated financial statements. F-4 B.O.S. BETTER ONLINE SOLUTIONS LTD. AND ITS SUBSIDIARIES CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands, except share and per share data December 31, LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Short-term bank loans and current maturities (Note 10) $ $ Trade payables Employees and payroll accruals Deferred revenues Accrued expenses and other liabilities (Note 11) Total current liabilities LONG-TERM LIABILITIES: Long-term bank loans, net of current maturities (Note 12) Income tax accruals (Note 16) Accrued severance pay Convertible note (Note 13) - Liability to Dimex Systems(Note 13) Total long-term liabilities COMMITMENTS AND CONTINGENT LIABILITIES (Note 14) SHAREHOLDERS' EQUITY (Note 15) (*): Share capital: Ordinary shares of NIS 20.00 nominal value: Authorized; 10,000,000 and 7,000,000 shares at December 31, 2011 and 2010; Issued and outstanding: 4,467,924 and 2,752,517 shares at December 31, 2011 and 2010, respectively Additional paid-in capital Accumulated other comprehensive profit (loss) ) 52 Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ /s/ Yuval Viner /s/ Eyal Cohen Yuval Viner Chief Executive Officer Eyal Cohen Chief Financial Officer (*) All share data are reported after the effect of the 1 for 5 reverse split that occurred on January12, 2010. The accompanying notes are an integral part of the consolidated financial statements. F-5 B.O.S. BETTER ONLINE SOLUTIONS LTD. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars in thousands, except per share data Year ended December 31, Revenues $ $ $ Cost of revenues Inventory write offs 36 Gross profit Operating costs and expenses: Research and development, net Sales and marketing General and administrative Impairment of goodwill and other intangible assets (Notes 8, 9) - Total operating costs and expenses Operating Profit (loss) ) ) Financial expenses, net (Note 17a) Other expenses, net (Note 2g) Income (loss) before taxes on income ) ) Tax benefit (taxes on income) (Note 16) (5
